117 Ga. App. 288 (1968)
160 S.E.2d 210
MARTIN
v.
DENSON.
43455.
Court of Appeals of Georgia.
Submitted February 6, 1968.
Decided February 21, 1968.
J. M. Grubbs, Jr., for appellant.
Jean E. Johnson, Sr., for appellee.
HALL, Judge.
After a verdict for $800 in this negligence action, the trial court granted the plaintiff's motion for new trial on the general grounds. The defendant appeals from this judgment, contending that since the Civil Practice Act (Ga. L. 1966, p. 609, as amended; Code Ann. Title 81A) the first grant of a motion for new trial is subject to review as an abuse of discretion by the trial court. The law prior to the Civil Practice Act, supra, was that the first grant of a new trial was not error unless the evidence demanded a verdict for the party opposing the motion. Code § 6-1608; Harper v. Green, 113 Ga. App. 557 (149 SE2d 163). Neither the provision of the Civil Practice Act cited by the defendant (Code Ann. § 81A-150 (c)) nor any other provision changes this rule. The defendant does not contend that the evidence demanded a verdict in his favor.
The trial court did not err in granting the plaintiff's motion for new trial.
Judgment affirmed. Bell, P. J., and Quillian, J., concur.